TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00442-CV



                    In re Healthy Innovations, Inc. and Kevin C. Serafini


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The Motion of Relators Healthy Innovations, Inc. and Kevin C. Serafini to Dismiss

Petition for Writ of Mandamus is granted. This petition is dismissed.




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Filed: June 25, 2009